DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 5, 9, 10, and 13 have been additionally amended according to an Examiner-Initiated interview held on 02/12/2021 to allow an Examiner’s Amendment to address dependency issues. 
A Corrected Notice of Allowance has been presented in order to fix the dependency issues in the Notice of Allowance filed on 01/12/2021. Renumbered claims 4-5 (original claims 6-7) incorrectly depend on canceled claim 5, renumbered claims 9-10 (original claims 14-15) incorrectly depend on canceled claim 13, and renumbered claim 13 (original claim 19) incorrectly depends on canceled claim 18. The dependency issues are addressed by Examiner’s amendments, permission was granted to the Examiner by Attorney Ming Jiang during Examiner-Initiated interview held on 02/12/2021. 
Claims 1-14 are still presented for examination.

Amendment
The present Office Action is based upon the original patent application filed on 07/09/2017 as modified by the amendment filed on 02/12/2021 and by Examiner’s Amendment.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Ming Jiang on 02/12/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 4, 5, 9, 10, and 13 are additionally Amended by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Ming Jiang on 02/12/2021. The Examiner's amendment includes amending the claims to ensure proper dependency.

The application has been amended as follows: 
IN THE CLAIMS:

4.	(Currently Amended by Examiner’s Amendment) The mobile media delivery system of claim 1, wherein the plurality of local digital media comprises: a plurality of banners; a plurality of digital images; a plurality of messages in text form; a plurality of animations; and a plurality of videos.

5.	(Currently Amended by Examiner’s Amendment) The mobile media delivery system of claim 1, wherein each of the plurality of local delivery instructions corresponds to one of the plurality of local digital media, and each of the plurality of local delivery instructions comprises: a second time period and a second location information, wherein the mobile media delivery device delivers the plurality of local digital media when the mobile media delivery system is positioned in the region specified by the second location information and during the second time period.

9.	(Currently Amended by Examiner’s Amendment) The method of claim 6, wherein the plurality of digital media comprises: a plurality of banners; a plurality of digital images; a plurality of messages in text form; a plurality of animations; and a plurality of videos.

6, wherein each of the plurality of local delivery instructions corresponds to one of the plurality of local digital media, and each of the plurality of local delivery instructions comprises: a second time period and a second location information, wherein the mobile media delivery device delivers the plurality of local digital media when the mobile media delivery system is positioned in the region specified by the second location information and during the second time period.

13.	(Currently Amended by Examiner’s Amendment) The non-transitory computer storage medium of claim 11, wherein each of the plurality of local delivery instructions corresponds to one of the plurality of local digital media, and each of the plurality of local delivery instructions comprises: a second time period and a second location information, wherein the mobile media delivery device delivers the plurality of local digital media when the mobile media delivery system is positioned in the region specified by the second location information and during the second time period.

Allowable Subject Matter
Claims 1-14 are allowed. See Notice of Allowance filed on 01/12/2021.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.


/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 14, 2021